 



Exhibit 10.7
TRANSACTION BONUS PLAN
     WHEREAS, on August 28, 2005, Doane Pet Care Enterprises, Inc. (the
“Company”) and its wholly owned subsidiary, Doane Pet Care Company (“Doane”)
entered into an Agreement and Plan of Merger (the “Merger Agreement”) with DPC
Newco, Inc. (“Newco”), a Delaware corporation formed by Ontario Teachers’
Pension Plan Board (“OTPP”);
     WHEREAS, subject to the satisfaction of all the conditions contained in the
Merger Agreement, at Closing (as defined in the Merger Agreement), Newco will
merge with and into the Company, with the Company continuing as the surviving
corporation (the “Transaction”);
     WHEREAS, in connection with the Company’s entering into the Merger
Agreement, and in consideration for services performed for Doane prior to the
Closing, the Company’s Board of Directors (the “Board”) approved the payment of
one-time transaction bonuses to Doane’s senior management listed on Exhibit A
attached hereto (the “Participants”) in an aggregate amount of $14,750,000 (the
“Bonuses”), with the payment of such Bonuses to be subject to the completion of
the Transaction and certain other conditions;
     WHEREAS, the Participants have previously waived their rights to receive
that portion of any payments (the “Excess Payments”) that would cause such
Participants to be subject to excise taxes under Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”); and
     WHEREAS, the stockholders of the Company have approved the payment of the
Bonuses and the Excess Payments to the Participants, in accordance with
Section 280G(b)(5) of the Code;
     NOW, THEREFORE, this Transaction Bonus Plan (the “Plan”) sets forth the
terms and conditions of the Bonuses approved by the Board.

1.   Amount of Bonus Pool. The aggregate dollar amount of the Bonuses awarded
under the Plan shall be $14,750,000. All Bonuses awarded under the Plan are
intended to be transaction bonuses as contemplated under Section 5.1(e)(ii)(B)
of the Merger Agreement.   2.   Individual Bonus Awards. Bonuses under the Plan
are hereby awarded to the Participants in the respective amounts indicated on
such Exhibit A.   3.   Conditions to Payment. The payment of the Bonuses is
subject to the following conditions: (i) the consummation of the Transaction,
(ii) the Participant either (A) remaining continuously employed with Doane
through the consummation of the Transaction or (B) terminating employment with
Doane prior to the consummation of the Transaction as a result of the
Participant’s death or disability. For purposes of the Plan, “disability” shall
have the meaning given in each Participant’s employment agreement with Doane (or
an affiliate of Doane).

 



--------------------------------------------------------------------------------



 



4.   Form of Payment. Bonuses awarded to Participants shall be paid either in
cash (“Cash Awards”) or in a contractual right to receive shares of the
Company’s Class A common stock, par value $0.01 per share, as the same shall be
authorized under the certificate of incorporation of the Company following the
consummation of the Transaction (“Common Stock”), as specified on Exhibit A
attached hereto (“Deferred Shares”). Cash Awards shall be paid as soon as
reasonably practicable following consummation of the Transaction. Any award of
Deferred Shares shall be evidenced by a deferred share agreement to be entered
into by the Company, Doane, and the Participant (a “Deferred Share Agreement”)
in substantially the form attached as Exhibit B hereto.   5.   Tax Withholding.
Doane or the Company, as applicable, shall have the power to withhold, or
require a Participant to remit to the applicable entity promptly upon
notification of the amount due, an amount (in cash or, in the discretion of the
Board or a committee thereof, in shares of Common Stock otherwise deliverable to
a Participant) sufficient to satisfy the statutory minimum federal, state,
local, and foreign withholding tax requirements with respect to the award of any
Bonuses awarded under the Plan. The withholding of taxes payable upon or with
respect to an award of Deferred Shares shall be governed by the terms of the
Deferred Share Agreement.   6.   Termination. If the Merger Agreement is
terminated pursuant to Section 7.1 thereof, this Plan shall be immediately
terminated, and neither the Company nor Doane shall have any liability to any
Participant hereunder or under any Deferred Share Agreement.   7.   Unsecured
Creditor. To the extent that any Participant acquires a right to receive any
payment from the Company pursuant to this Plan, such right shall be no greater
than the right of an unsecured general creditor of the Company.   8.  
Severability of Provisions. If any provision of this Plan shall be held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provision had not been included.   9.   Effective Date. The Plan is a new
compensation arrangement for Participants that shall become effective as of
October 21, 2005.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
To Transaction Bonus Plan

                              Total Bonus     Deferred Share     Cash Bonus  
Name   Amount     Amount     Amount  
Douglas J. Cahill
  $ 6,750,000     $ 1,720,204 *   $ 5,029,796 *
David L. Horton
  $ 2,000,000     $ 593,000     $ 1,407,000  
Kenneth H. Koch
  $ 1,500,000     $ 506,000     $ 994,000  
Joseph J. Meyers
  $ 2,000,000     $ 522,000     $ 1,478,000  
Philip K. Woodlief
  $ 2,500,000     $ 703,500     $ 1,796,500  

 

*   Approximate amounts, based on merger consideration equal to $2.75 per share;
these amounts may be adjusted upon the final determination of the merger
consideration.

3



--------------------------------------------------------------------------------



 



EXHIBIT B
To Transaction Bonus Plan
DEFERRED SHARE AGREEMENT
     DEFERRED SHARE AGREEMENT (this “Agreement”), dated as of ___, 2005, is made
between Doane Pet Care Enterprises, Inc. (the “Company”) and the individual
whose name appears on the signature page hereof (the “Employee”) pursuant to the
terms of the Company’s Transaction Bonus Plan (the “Plan”). Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meaning
given such terms in the Plan.
     WHEREAS, in connection with the Company’s entering into the Merger
Agreement, the Company established the Plan to provide Participants with a bonus
opportunity for the services performed for Doane prior to the closing of the
Transaction; and
     WHEREAS, the Board determined that the Employee shall receive a portion of
his Bonus under the Plan in the form of Deferred Shares, and the Plan requires
that the Company and the Employee enter into a Deferred Share Agreement setting
forth the terms and conditions of such Deferred Shares;
     NOW, THEREFORE, in consideration of the premises and subject to the terms
and conditions set forth herein and in the Plan, the parties hereto agree as
follows:
          1. Grant of Deferred Shares. Effective as of the date hereof, the
Company hereby evidences and confirms its award to the Employee, on the terms
and conditions of this Agreement and the Plan, of the number of Deferred Shares
set forth on the signature page hereof, which represent the Company’s
contractual obligation to deliver shares of Common Stock to the Employee upon
the terms and conditions set forth herein and in the Plan.
          2. Delivery of Shares Underlying Deferred Shares. Any shares of Common
Stock delivered or to be delivered in respect of Deferred Shares under this
Section 2 are hereinafter referred to as “Shares.”
     (a) Unless the Employee shall elect to defer such distribution (a “Deferral
Election”) by written notice to the Company in accordance with the procedures
and conditions provided under Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively, “Section 409A”), upon the
occurrence of a Trigger Event, the Company shall issue to the Employee, without
payment of any consideration by the Employee, one share of Common Stock in
settlement of each Deferred Share that he then holds.
     (b) If a Trigger Event shall not have occurred prior to the dates specified
below, and unless the Employee shall make a Deferral Election, the Company shall
issue to the Employee on such dates, without payment of any consideration by the
Employee, one share of Common Stock in settlement of each Deferred Share to be
settled on such dates, as follows: (i) on October 31, 2009, one-third of the
total number of Deferred Shares that he holds on such date; (ii) on October 31,
2010, one-half of the Deferred Shares that he holds on such date (other than any
such

4



--------------------------------------------------------------------------------



 



Deferred Shares that he may have elected to defer receiving on October 31, 2009,
as provided herein); and (iii) on October 31, 2011, the balance of any Deferred
Shares that he holds on that date (other than any such Deferred Shares that he
may have elected to defer receiving on October 31, 2009, or October 31, 2010, as
provided herein). In like manner, any Deferred Shares that are the subject of a
Deferral Election shall be settled by the issuance of a like number of Shares on
the expiration of the applicable deferral period, unless the same are subject to
a subsequent Deferral Election.
     As a condition to the delivery of any Shares in respect of Deferred Shares,
the holder of such Deferred Shares shall become a party to (and such Shares
shall become subject to) the Stockholders Agreement being entered into between
the Company and a majority of its stockholders as of the date of this Agreement,
as the same may be modified or amended from time to time. In the case of any
Shares delivered in connection with a Change in Control, such Shares shall be
deemed to be subject to the Stockholders Agreement effective as of immediately
prior to the Change in Control.
     For the purposes of this Agreement, the following definitions shall apply:
     “Trigger Event” means the first to occur of the following: (1) a Change in
Control; (2) the date of a termination of the Employee’s employment with the
Company or an affiliate of the Company, if such termination occurs at any time
between January 1 and May 31 in a particular year; or (3) the first March 15th
following the date of a termination of the Employee’s employment with the
Company or an affiliate of the Company, if such termination occurs at any time
between June 1 and December 31 in a particular year. For purposes of this
definition, a termination of the Employee’s employment with the Company shall
constitute a Trigger Event only if such termination constitutes a “separation of
service” under Section 409A.
     “Change in Control” means a transaction or series of related transactions
occurring after the closing of the Transaction that:
     (i) involves the acquisition of Common Stock or Class B Common Stock of the
Company representing more than 50% of the total fair market value of the Common
Stock and Class B Common Stock of the Company or any successor by any one person
or group (other than Ontario Teachers’ Pension Plan Board, an entity without
share capital organized under the laws of Ontario, Canada (“OTPP”), or an
affiliate of OTPP or the Company;
     (ii) involves the acquisition of Common Stock or Class B Common Stock of
the Company representing 35% or more of the total voting power of the Common
Stock and Class B Common Stock of the Company or any successor by any one person
or group (other than OTPP or an affiliate of the Company or OTPP);
     (iii) involves a majority of the members of the Company’s board of
directors being replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s board of directors before the date of the appointment or election;
     (iv) involves the acquisition by any one person or group (other than OTPP
or an affiliate of the Company or OTPP) of assets of the Company that have a
total gross fair market

5



--------------------------------------------------------------------------------



 



value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition.
For purposes of this definition, a Public Offering shall not be a Change in
Control unless, in connection with such Public Offering, one or more of criteria
described in items (i) through (iii) above is satisfied. The term “Change in
Control” shall be interpreted in a manner consistent with the Change in Control
Event provisions of Section 409A.
     “Public Offering” means a public offering pursuant to an effective
registration statement filed with the Securities and Exchange Commission (the
“Commission”) that covers shares of Common Stock of the Company or any successor
that, after the closing of such public offering, will be traded on the New York
Stock Exchange, the American Stock Exchange or the National Association of
Securities Dealers Automated Quotation System or similar non-U.S. exchange or
quotation system.
          3. Representations and Warranties.
     (a) Investment Intention. The Employee represents and warrants that the
Deferred Shares have been, and any Shares will be, acquired by the Employee
solely for the Employee’s own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Employee further
understands, acknowledges and agrees that none of the Deferred Shares may be
sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated except to the extent expressly permitted hereby and that none of
the Shares may be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated unless the provisions of any stockholders agreement to
which they are subject shall have been complied with or have expired.
     (b) Securities Law Matters. The Employee acknowledges that (i) the Deferred
Shares and the Shares have not been registered under the Securities Act of 1933,
as amended (the “Act”), in reliance on an exemption provided under the Act or
qualified under any state or non-U.S. securities or “blue sky” laws, (ii) it is
not anticipated that there will be any current public market for the Shares,
(iii) the Deferred Shares and the Shares must be held indefinitely and the
Employee must continue to bear the economic risk of the investment in the
Deferred Shares and the Shares unless the Shares are subsequently registered
under the Act and such state laws or an exemption from registration is
available, (iv) Rule 144 promulgated under the Act (“Rule 144”) is not presently
available with respect to sales of the Shares, and the Company has made no
covenant to make Rule 144 available, (v) when and if the Shares may be disposed
of without registration in reliance upon Rule 144, such disposition can be made
only in accordance with the terms and conditions of such Rule, (vi) the Company
is not required to file reports with the Commission or make public information
concerning the Company available unless required to do so by law or by the terms
of its financing agreements and (vii) if the exemption afforded by Rule 144 is
not available, sales of the Shares may be difficult to effect because of the
absence of public information concerning the Company.
     (c) Ability to Bear Risk. The Employee represents and warrants that (i) the
financial situation of the Employee is such that the Employee can afford to bear
the economic risk of

6



--------------------------------------------------------------------------------



 



holding the Deferred Shares and Shares for an indefinite period and (ii) the
Employee can afford to suffer the complete loss of the Employee’s investment in
the Deferred Shares and Shares.
          4. Miscellaneous.
     (a) Compliance with Section 409A. Notwithstanding other provisions of this
Agreement, the distributions of Shares underlying the Deferred Shares shall be
limited to those times permitted under Section 409A. Any such distributions
under this Agreement that are not permitted under Section 409A shall be
automatically modified and limited to the extent necessary to conform with
Section 409A. The Company shall have no authority to accelerate distributions in
excess of the authority permitted under Section 409A. Any provision of this
Agreement that is not in compliance with the terms of Section 409A shall be
automatically modified and amended to the extent necessary to conform with
Section 409A, except that no such modification or amendment that would reduce
any benefit payable to the Employee under this Agreement shall be made without
the Employee’s consent.
     (b) Tax Withholding. Whenever Shares or other property are to be
distributed in respect of any Deferred Shares awarded hereunder, the Company
shall have the power to withhold, or require the Employee to remit to the
Company, an amount sufficient to satisfy the statutory minimum federal, state,
and local withholding tax requirements relating to such issuance, and the
Company may defer issuance of such Shares or other property until such
requirements are satisfied; provided, however, that the Company shall permit the
Employee to elect, subject to such reasonable conditions as the Board (or a
committee thereof) shall impose, to satisfy his minimum withholding obligation
hereunder with Shares or any other property issuable hereunder.
     (c) Nonassignability. The Deferred Shares granted hereby are not assignable
or transferable, in whole or in part, and may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including without limitation by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution upon the Employee’s death.
     (d) Dividend Equivalents. Until settlement of the Deferred Shares in
accordance with Section 2, any cash dividends paid with respect to Shares
subject to the Deferred Shares granted hereunder shall be credited to the
Employee and shall be deemed invested in Shares on the record date established
for the dividend and, accordingly, a number of additional Deferred Shares shall
be credited to the Employee equal to the number obtained by dividing (i) the
value of such dividend payments by (ii) the fair market value of a Share on the
record date as determined in accordance with any stockholders agreement then in
effect between the Company and the majority of its stockholders, or otherwise by
the Board in good faith. Any fractional Deferred Shares to be credited to the
Employee hereunder shall be rounded up to the nearest whole number.
     (e) No Voting or Other Rights as a Stockholder. Except for the rights
awarded pursuant to Section 4(d), neither the Employee nor any person or persons
to whom the Employee’s rights under this Agreement shall have passed by will or
by the laws of descent and distribution, as the case may be, shall have any
voting, dividend or other rights or privileges as a

7



--------------------------------------------------------------------------------



 



stockholder of the Company with respect to any Shares corresponding to the
Deferred Shares granted hereby unless and until such Shares are issued in
respect thereof.
     (f) Capital Adjustments. The number and kind of shares to which the
Deferred Shares may relate and the number and kinds of securities deliverable
with respect to the Deferred Shares shall be proportionally adjusted to reflect,
as deemed equitable and appropriate by the Board (or a committee thereof), any
stock dividend, stock split, share combination, recapitalization,
reorganization, exchange of shares, spin-off of assets or other extraordinary
dividend, merger, consolidation, issuance of warrants or other stock rights (but
only if such issuance of warrants or other stock rights disproportionately
affects the Employee’s Deferred Shares relative to holders of Common Stock), or
any other similar transaction or event affecting the Common Stock. For the
avoidance of doubt, the Deferred Shares shall remain outstanding following the
consummation of the Transaction and each Deferred Share shall relate to one
share of Common Stock following the consummation of the Merger.
     (g) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any
subsidiary to terminate the Employee’s employment at any time, or confer upon
the Employee any right to continue in the employ of the Company or any
subsidiary.
     (h) Interpretation. The Board (or a committee thereof) shall have full
power and discretion to construe and interpret the terms of this Agreement and
the Deferred Shares awarded hereunder, in good faith. Any determination or
interpretation by the Board (or a committee thereof) under or pursuant to this
Agreement shall be final and binding and conclusive on all persons affected
hereby.
     (i) Requirements of Law. The issuance of shares of common stock pursuant to
the Deferred Shares shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
     (j) Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery, or (iv) sent by fax, as
follows:

         
 
  (A)   If to the Company, to:
 
       
 
      Doane Pet Care Enterprises, Inc.
 
      210 Westwood Place South
 
      Suite 400
 
      Brentwood, Tennessee 37027
 
      Attn: President
 
      Fax Number: (615) 309-1191
 
      Attn: General Counsel
 
      Fax Number: (615) 309-1176

8



--------------------------------------------------------------------------------



 



         
 
      with copies to:
 
       
 
      Ontario Teachers’ Pension Plan Board
 
      5650 Yonge Street
 
      Toronto, Ontario M2M 4H5 Canada
 
      Attn: General Counsel
 
      Fax Number: [(416) 730-3771]
 
      Attn: Dean Metcalf
 
      Fax Number: (416) 730-5083
 
       
 
      Porter, Wright, Morris & Arthur llp
 
      41 South High Street
 
      Columbus, Ohio 43215
 
      Attn: Jeffrey T. Hayes, Esq.
 
      Fax Number: (614) 227-2100
 
       
 
      and
 
       
 
      Debevoise & Plimpton LLP
 
      919 Third Avenue
 
      New York, New York 10022
 
      Attn: Margaret A. Davenport, Esq.
 
      Fax Number: (212) 909-6836
 
       
 
  (B)   If to the Employee, to the Employee’s last known home address; or
 
       
 
  (C)   to such other person or address as any party shall specify by notice in
writing to the other party.

     All such notices, requests, demands, letters, waivers and other
communications shall be deemed to have been received (w) if by personal
delivery, on the day after such delivery, (x) if by certified or registered
mail, on the fifth business day after the mailing thereof, (y) if by next-day or
overnight mail or delivery, on the day delivered, or (z) if by fax, on the day
delivered, provided that such delivery is confirmed.
     (k) Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
     (l) Waiver. Either party hereto may by written notice to the other
(i) extend the time for the performance of any of the obligations or other
actions of the other under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other contained in this Agreement and (iii) waive
or modify performance of any of the obligations of the other under this
Agreement. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of either party, shall

9



--------------------------------------------------------------------------------



 



be deemed to constitute a waiver by the party taking such action of compliance
with any representations, warranties, covenants or agreements contained herein.
The waiver by either party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach and no failure by either party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights or privileges
hereunder or shall be deemed a waiver of such party’s rights to exercise the
same at any subsequent time or times hereunder.
     (m) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.
     (n) Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
     (o) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     (p) FOR FLORIDA PURCHASERS. PURCHASERS OF SECURITIES THAT ARE EXEMPTED FROM
REGISTRATION BY SECTION 517.061(11) OF THE FLORIDA SECURITIES AND INVESTOR
PROTECTION ACT HAVE THE RIGHT TO VOID THEIR PURCHASE WITHIN THREE (3) DAYS AFTER
THE FIRST TENDER OF CONSIDERATION UNLESS SALES ARE MADE TO FEWER THAN FIVE
(5) PURCHASERS IN FLORIDA (NOT COUNTING INSTITUTIONAL INVESTORS DESCRIBED IN
SECTION 517.061(7)).
     (q) Accredited Investor Status. The Employee represents and warrants to the
Company that he is an “accredited investor” as such term is defined in Rule
501(a) promulgated under the Act.
     IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement as of the date first above written.

              DOANE PET CARE ENTERPRISES, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

10



--------------------------------------------------------------------------------



 



     
 
THE EMPLOYEE:
 
   
 
«Name»
 
   
 
By: 
 
   
 
   
 
Address of the Employee
 
   
 
«Address»

Number of Deferred Shares:
                                                            

11